DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
All rejections pertaining to claim 24 are moot because the claims were cancelled in view of the amendments filed on 9/2/22.

New Claim Objections
Applicant’s claim amendments have necessitated the following new grounds of objection.
Claim 7 is objected to because of the following informalities: 
Claim 7 recites “…with an amount of water sufficient dissolve the water-soluble envelope…”. The Examiner suggests adding the word “to” after “sufficient”.  
Appropriate correction is required.

Maintained and Modified Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following modified grounds of rejection.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 10-17, 19, 22 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Labeque et al. (US 2017/0298216; published: Oct. 19, 2017; of record), in view of Stone et al. (US 2013/0034515; published: Feb. 7, 2013; of record), Clariant (Product Fact Sheet: Glucotain® Plus, Jan. 2016) and Sun et al. (US 2004/0224863; published: 11/11/04; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Labeque et al. teach a pouch that includes a water-soluble film and a composition at least partially enclosed by the water-soluble film in at least one compartment, where the water-soluble film includes a polyvinyl alcohol (PVOH) resin blend (limitation of instant claim 7; Abstract).  Labeque et al. teach wherein the composition within the pouch comprises a household care composition which includes a shampoo or body wash (i.e., based on the type products, Labeque et al. implicitly teach that such composition would be applied to hair/scalp and/or body of a user followed by a rinsing step) (limitation of instant claim 16; See entire ref.; e.g., [0078]).  Labeque et al. teach the process of contacting the water-soluble pouch with water, which allows at least some of the film of the pouch to dissolve and dilutes the composition contained within it (limitation of instant claim 7; See entire ref.; e.g., [0046] and [0192]). It is noted that once the water soluble envelope is partially or fully dissolved, the contents within the envelope would be released (limitation of instant claim 7).
Labeque et al. teach wherein the solvent system in the composition can be a solvent system which contains a mixture of organic solvents and water and wherein the organic solvent is preferably, 2,3-butanediol or 1,3-butanediol and more preferably glycerol, dipropylene glycol or 1,2-propanediol (limitation of instant claims 7 and 19; [0139] and examples).  Furthermore, Labeque et al. teach wherein the solvent system is more usually present at levels in the range of from about 5% to about 25% (claimed range of about 22% lies within the range taught by Labeque et al.; limitation of instant claim 22; [0139]). As indicated in MPEP §2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Labeque et al. teach that in the pouches, the compositions may comprise complexing agents for anionic surfactants, additional surfactants, quaternary ammonium compounds and/or solvent systems (limitation of instant claim 15; [0131]). 
With regards to surfactants, Labeque et al. teach various surfactants that can be used ([0132-0138]) and teach that the composition may comprise from 5 to 60% surfactant ([0138]). Labeque et al. teach surfactants selected from the group consisting of anionic, nonionic, zwitterionic, ampholytic or cationic types or can comprise compatible mixtures of these types (limitations of instant claims 7, 10-11 and 17; [0133]). Labeque et al. also teach amphoteric surfactants such as C12-C20 alkyl amine oxide, wherein the preferred amine oxide for use is lauryldimethyl amine oxide; aka lauramine oxide) (limitation of instant claim 26; [0152]).
With regards to the amount of free water content, Labeque et al. teach wherein the total amount of water and glycerol solvent may be from about 3% to about 20%, preferably from about 5% to about 15%, by weight of the composition (limitation of instant claim 29; [0139]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
(a) Labeque et al. do not teach wherein the step comprising applying water to the pod is specifically carried out in a time range of about 3 seconds to about 15 seconds at a temperature of about 25 °C, as required by instant claim 14.
	(b) Although Labeque et al. teach incorporating surfactants into the composition within the pouch, they do not specifically teach the surfactant system (capryloyl methyl glucamiode, caproyl methyl glucamide, lauroyl methyl glucamide and myristoyl methyl glucamide; linoleamidopropyl PG-dimonium chloride phosphate; cocamidopropyl betaine) required in instant claims 7, 12-13, 17, 24 and 30. However, these claimed ingredients were known and routinely used in the prior art as surfactants in shampoo.  
Stone et al. teach that hair care compositions can contain about 1.5 to about 45% by weight of anionic surfactant such as sodium cocoyl isethionate ([0023], Examples), as well as a zwitterionic surfactant such as cocamidopropyl betaine in an amount ranging from 1-30% (overlaps with the claimed range) in formulation (reads on instant claims 10-13, 24 and 30; [0020]-[0021], Examples, Table 21).
Clariant teaches that Glucotain Plus, which is a surfactant mixture comprising capryloyl/caproyl methyl glucamide and lauroyl/myristoyl methyl glucamide, is a mild, nonionic surfactant with excellent foaming and solubilizing properties for the cosmetic industry, such as shower and hair products (reads on the claimed non-ionic surfactants of instant claim 7; p. 1). Clariant teaches that GlucoTain® Plus shows superior flash foam compared to other nonionic and amphoteric surfactants (p. 1). It can also be added as foam booster to standard formulations at level of 0.5% active and above (overlaps with the claimed range).
	Sun teaches cleansing compositions comprising isethionate derivative, surfactant and water (Abstract), wherein the surfactants are present in an amount ranging from about 1.0% to about 60.0% by total weight of the composition, and wherein the isethionate derivative is sodium cocoyl isethionate present in an amount ranging from about 3.0 to about 45.0 by total weight of the composition (claims and Examples). Sun teaches a shampoo formula containing the claimed ingredient linoleamidopropyl PG-dimonium chloride phosphate ranging from 0.3-0.6 wt%.
	It is noted that all amounts taught in the prior art above overlap with the claimed amounts and as indicated in MPEP §2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
(c) Labeque et al. do not specifically teach “wherein the liquid hygiene product does not phase separate within the water-soluble envelope”, as required by instant claim 7.
(d) Labeque et al. do not specifically teach further incorporating cetyl and stearyl alcohol into the composition, as required by instant claims 27-29. However, cetyl alcohol and stearyl alcohol were known and routinely used in the prior art as emollients and thickening agents in hair-treating compositions (see Stone et al., Examples).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
(a) The time required to dissolve the pod is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and would reasonably expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of time required to dissolve the water-soluble film that forms the envelope of the hygiene product in order to best achieve the desired results as such would provide advantageous dissolution (i.e., enough time to dissolve at least a portion of the water-soluble film in order to release the internal active agents).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
 (b) The idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art.  See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   As shown by the recited teachings, the instant claims define nothing more than the concomitant use of conventional surfactants used in shampoo formulations.  It would follow that the recited claims define prima facie obvious subject matter.  (See MPEP 2144.06).
(c) Based on the teachings of Labeque et al., Stone et al., Clariant and Sun et al., the composition within the pouch of Labeque et al. would contain surfactants. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to try the limited number of surfactants disclosed by Stone et al., Clariant and Sun et al. as the surfactants in the shampoo composition of Labeque et al. with the reasonable expectation that at least one would be successful.  By doing such, one of ordinary skill in the art would have chosen from a finite number of predictable solutions and would have used and identified the surfactants that successfully keep the composition emulsified (i.e., wherein the hygiene product does not phase separate). 
(d) It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the composition of Labeque et al. by incorporating cetyl and stearyl alcohol into its compositions to achieve the predictable result of obtaining enhanced moisture in the skin and hair as well as provide added thickness to the cleansing composition.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Labeque et al. (US 2017/0298216; published: Oct. 19, 2017; of record), Stone et al. (US 2013/0034515; published: Feb. 7, 2013; of record), Clariant (Product Fact Sheet: Glucotain® Plus, Jan. 2016) and Sun et al. (US 2004/0224863; published: 11/11/04; of record) as applied to claims 7, 10-17, 19, 22 and 26-30 above, and further in view of Bergmann (US 5,456,863).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Labeque et al., Stone et al., Clariant and Sun et al. teach the limitations of instant claims 7, 10-17, 19, 22, 24 and 26-30 (see rejection above for details).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
They do not teach wherein the cationic surfactant is linoleamidopropyl PG-dimonium chloride phosphate in an amount of about 5 wt%, based on the total weight of the liquid hygiene product, as required by instant claim 25.  However, linoleamidopropyl PG-dimonium chloride phosphate was known and routinely used in the prior art as conditioning agents in hair-treating compositions (see Bergmann). Bergmann is directed to conditioning shampoo composition (Title). Bergmann teaches that the hydrophilic quaternary ammonium compound, such as linoleamidopropyl PG-dimonium chloride phosphate, is present to impart conditioning to the shampooed hair, wherein in the gel, such compound is present in an amount of about 1% to about 10%, and preferably from about 2% to about 8% (overlaps with the claimed range in instant claim 25). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the composition of Labeque et al. by incorporating linoleamidopropyl PG-dimonium chloride in an amount of about 5 wt% based on the total weight of the product into its compositions to achieve the predictable result of obtaining conditioned hair.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that combining the references as noted by the Office would frustrate primary purpose of Labeque (Remarks: p. 6-8). More specifically, Applicants argue that a skilled artisan familiar with the formulations in Sun, Stone and Bergmann would not have combined these formulations with the water-soluble films of Labeque to produce liquid hygiene product pouches because these formulations contain large amounts of water, thus making them incompatible with the water-soluble pouches of Labeque. 
This is not found persuasive. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Since the instant rejection is an obviousness-type rejection, none of the references (i.e., Labeque et al., Stone et al., Clariant and Sun et al.) has to teach each and every claim limitation.  It is the combination of the prior art references that renders the instant claims prima facie obvious and applicants did not provide any evidence that one of skill in the art would not have been motivated or would not have reasonably expected to be successful in arriving at the claimed invention as set forth in the rejection above. In the instant case, Labeque et al. teach the claimed water-soluble envelope with a composition containing very little to no water in combination with unclaimed surfactants. The secondary references teach well-known surfactants that can be used in cleansing compositions. It is noted that the test for obviousness is not whether the features of a secondary reference (i.e., the entire composition of Labeque et al., Stone et al., Clariant and Sun et al.) may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicants argue that there is no reasonable expectation of success in formulating a stable hygiene product without added water based on the lack of guidance in the references for doing so (Remarks: p. 8-9).
This is not found persuasive. In response, the prior art teach that the claimed surfactant are well-known and commonly used in cleansing compositions and there is no teaching in the prior art that a certain amount of water is required for the ingredients to be used effectively in the cleansing composition. Therefore, the prior art provides rationale to, at the very least, try the claimed surfactants.
Applicants argue that there is no reasonable expectation that ingredients chosen at random from the asserted references would produce a liquid hygiene product that is compatible with the water-soluble pouch of Labeque (Remarks: p. 9-10).
This is not found persuasive. Apart from the argument of unpredictability, the Applicants did not provide any evidence to the contrary.
Applicants argue that superior and unexpected results are shown (Remarks: p. 10). More specifically, Applicants state that, in contrast to the asserted references, Applicant has demonstrated that a particular combination of specific glycol carriers, nonionic surfactants and cationic surfactants surprisingly produces a phase stable liquid hygiene product in the absence of high water content that does not dissolve a water-soluble envelope when encapsulated therein.
This is not found persuasive.  In response to Applicants’ argument of unexpected results, the Examiner responds with the following statements:  
(a) There is no test data to evaluate; that is, Applicants have not shown that, for example, there combination of surfactants produces an unexpected result in comparison to other surfactants. (b) Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims (See MPEP § 716.02(b)-III).
	Applicants argue that it has received industry praise for the hygiene product pods recited in the current application.
	This is not found persuasive. Merely showing that Rolling Stone magazine praises Nohbo’s industry is not sufficient to overcome the instant 103 rejection via the secondary considerations (commercial success). As stated in In re Mageli, 470 F.2d 1380, 176 USPQ 305 (CCPA 1973) (conclusory statements or opinions that increased sales were due to the merits of the invention are entitled to little weight); In re Noznick, 478 F.2d 1260, 178 USPQ 43 (CCPA 1973).
	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617